DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 02/05/2021, 04/12/2021, 04/13/2021, 10/08/2021 & 03/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  It appears that this invention is directed to reducing effects of laser speckles according to applicant’s title and the background of the specification.  However, claims 1-14 describe no details in regards to laser being projected/illuminated and/or an image containing laser speckle.  Please clarify.
Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what is defined by “a predefined combination function” and “a predefined pixel window”.  The examiner could not locate in the specification where it explicitly clarifies what this function is for the predefined combination function.  Therefore, it is not predefined.  Additionally, the pixel window is able to have various shapes/sizes based on review of the specification.  Therefore, it is not predefined.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how this claim supports reduction of laser speckle effects.  The claim does not even define a laser or an image containing laser speckle.  Please clarify this.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kain (US 20080117425).

Regarding claim 1, Kain discloses
image sensor circuitry comprising an image sensor, configured to, per each pixel position (x, y) of at least a subregion of the image sensor: [See Kain [0042 and 0106-0108] Line scan camera (inherently has circuitry associated with) such that all pixels in the vertical axis are collected and read out as a single value.  Also, see 0082, CCD sensor.  The subregion reads on a single vertical line.]
assign to said pixel position (x,y) a predefined pixel window (w) comprising said pixel position (x,y) and one or more of its closest neighboring pixel positions, [See Kain [0042 and 0106-0108] Line scan camera such that all pixels in the vertical axis are collected and read out as a single value.  All pixels in the vertical line are assigned to be binned/grouped.  The claimed “predefined pixel window” by applicant’s specification para. 0041 just defines which pixels shall be grouped….  Therefore, Kain does perform this function by assigning pixels in a vertical line/column to be grouped/binned.]
obtain first pixel values for each pixel located within said predefined pixel window (w), said first pixel values resulting from the same exposure and corresponding to sensed light from this exposure, and [See Kain [0042 and 0106-0108] Line scan camera such that all pixels in the vertical axis are collected and read out as a single value.  It is inherent that all the pixels in the same vertical line correspond to the same exposure due to how a line scan camera operates.]
combine the obtained first pixel values into a single, second pixel value according to a predefined combination function.  [See Kain [0042 and 0106-0108] Line scan camera such that all pixels in the vertical axis are collected and read out as a single value.]

Regarding claim 2, Kain discloses the device of claim 1.  Furthermore, Kain discloses
further configured to: provide the second pixel value as the pixel value of the pixel position (x,y) instead of its first pixel value.  [See Kain [0108] Line scan camera such that all pixels in the vertical axis are collected and read out as a single value.]

Regarding claim 3, Kain discloses the device of claim 1.  Furthermore, Kain discloses
wherein per each pixel position (x, y) of at least a subregion of the image sensor is per pixel position along a pixel line (y) of the image sensor.  [See Kain [0108] Line scan camera such that all pixels in the vertical axis are collected and read out as a single value.]

Regarding claim 5, Kain discloses the device of claim 1.  Furthermore, Kain discloses
wherein the image sensor circuitry is further configured to: provide a digital image based on the second pixel values.  [See Kain [Abstract] Resulting images.]

Regarding claim 6, Kain discloses the device of claim 1.  Furthermore, Kain discloses
wherein the predefined pixel window (w) is one dimensional.  [See Kain [0108] Line scan camera such that all pixels in the vertical axis are collected and read out as a single value.]



Regarding claim 7, Kain discloses the device of claim 6.  Furthermore, Kain discloses
wherein the predefined pixel window (w) consists of the pixel position (x,y) and one or two closest neighboring pixels directly before and/or directly after the pixel position (x,y).  [See Kain [0106] Vertical binning, pairs of adjacent pixels from two lines are summed.]

Regarding claim 8, Kain discloses the device of claim 1.  Furthermore, Kain discloses
wherein the combination function is based on adding the first pixel values of pixels located within the predefined pixel window (w).  [See Kain [0106] Binning includes summing pixels.]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kain (US 20080117425) in view of Han (US 20140218567).



Regarding claim 4, Kain discloses the device of claim 1.  Furthermore, Kain does not explicitly disclose
wherein the first pixel value and the second pixel value are analogue pixel values.  
However, Han does disclose
wherein the first pixel value and the second pixel value are analogue pixel values.  [See Han [0004] A binning operation includes analog output values of pixels.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Kain to add the teachings of Han, in order to improve image resolution when binning [See Han [0012]].

Regarding claim 9, Kain discloses the device of claim 1.  Furthermore, Kain does not explicitly disclose
wherein the combination function is based on averaging the first pixel values of pixels located within the predefined pixel window (w).
However, Han does disclose
wherein the combination function is based on averaging the first pixel values of pixels located within the predefined pixel window (w).  [See Han [0054] Binning is accomplished by weighting the pixels then averaging the pixels.]
Applying the same motivation as applied in claim 4.


Regarding claim 10, Kain (modified by Han) disclose the device of claim 9.  Furthermore, Kain does not explicitly disclose
wherein the combination function is based on weighting one or more of the first pixel values of pixels located within the predefined pixel window (w) before the averaging.
However, Han does disclose
wherein the combination function is based on weighting one or more of the first pixel values of pixels located within the predefined pixel window (w) before the averaging.  [See Han [0054] Binning is accomplished by weighting the pixels then averaging the pixels.]
Applying the same motivation as applied in claim 4.

Regarding claim 11, Kain (modified by Han) disclose the device of claim 10.  Furthermore, Kain does not explicitly disclose
wherein the combination function weights the first pixel value of the pixel at said pixel position (x,y) more than any other of the first pixel values of pixels located within the predefined pixel window (w).  
However, Han does disclose
wherein the combination function weights the first pixel value of the pixel at said pixel position (x,y) more than any other of the first pixel values of pixels located within the predefined pixel window (w).  [See Han [0054] Assigns the largest weight to the first pixel.]
Applying the same motivation as applied in claim 4.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kain (US 20080117425) in view of Karellas (US 20030169847).

Regarding claim 12, Kain discloses the device of claim 1.  Furthermore, Kain does not explicitly disclose
wherein the combining of the first pixel values into the second pixel value is made in parallel for pixel positions with non-overlapping pixel windows (w) and sequentially for pixel positions with overlapping pixel windows (w).
However, Karellas does disclose
wherein the combining of the first pixel values into the second pixel value is made in parallel for pixel positions with non-overlapping pixel windows (w) and sequentially for pixel positions with overlapping pixel windows (w).  [See Karellas [0119] Serial and parallel binning.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Kain to add the teachings of Karellas, in order to perform binning based upon when the pixel data is available when dealing with a linear camera. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kain (US 20080117425) in view of Nussmeier et al. (herein after will be referred to as Nussmeier) (US 20150319379).
Regarding claim 14, Kain discloses the device of claim 1.  Furthermore, Kain does not explicitly disclose
wherein the predefined window (w) and combination function are implemented based on selective interconnections between pixels of the image sensor so that sensed charges of pixels located within the predefined pixel window (w) are combined into the second pixel value.
However, Nussmeier does disclose
wherein the predefined window (w) and combination function are implemented based on selective interconnections between pixels of the image sensor so that sensed charges of pixels located within the predefined pixel window (w) are combined into the second pixel value.  [See Nussmeier [Abstract] Switchable interconnects comprises switches adapted to selectively connect or disconnect for binning.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Kain to add the teachings of Nussmeier, in order to provide increased sensitivity to the associated circuitry of the detector [See Nussmeier [Abstract]]. 

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kain (US 20080117425) in view of Ganesan (US 20190172180).


Regarding claim 13, Kain discloses the device of claim 1.  Furthermore, Kain does not explicitly disclose
wherein first pixel values obtained for pixel positions with overlapping windows are from different exposures of the image sensor.  
However, Ganesan does disclose
wherein first pixel values obtained for pixel positions with overlapping windows are from different exposures of the image sensor.  [See Ganesan [0077] Generating line images of the sample.  Also, see 0054, Overlapping sliding window.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Kain to add the teachings of Ganesan, in order to provide a technique for de-speckle processing that are applied on images and to enhance SNR in the image [See Ganesan [0005]].

Regarding claim 15, Kain discloses
per each pixel position (x, y) of at least a subregion of the image sensor: assigning to said pixel position (x,y) a predefined pixel window (w) comprising said pixel position (x,y) and one or more of its closest neighboring pixel positions, [See Kain [0042 and 0106-0108] Line scan camera such that all pixels in the vertical axis are collected and read out as a single value.  All pixels in the vertical line are assigned to be binned/grouped.  The claimed “predefined pixel window” by applicant’s specification para. 0041 just defines which pixels shall be grouped….  Therefore, Kain does perform this function by assigning pixels in a vertical line/column to be grouped/binned.]
obtaining first pixel values for each pixel located within said predefined pixel window (w), said first pixel values resulting from the same exposure and corresponding to sensed light from this exposure, and [See Kain [0042 and 0106-0108] Line scan camera such that all pixels in the vertical axis are collected and read out as a single value.  It is inherent that all the pixels in the same vertical line correspond to the same exposure due to how a line scan camera operates.]
combining the obtained first pixel values into a single, second pixel value according to a predefined combination function; and [See Kain [0042 and 0106-0108] Line scan camera such that all pixels in the vertical axis are collected and read out as a single value.]
providing the digital image based on the second pixel values.  [See Kain [Abstract] Resulting images.]
Kain does not explicitly disclose
a method, performed by an image sensor circuitry comprising an image sensor, for supporting reduction of laser speckle effects in a digital image, wherein the method comprises:
However, Ganesan does disclose
a method, performed by an image sensor circuitry comprising an image sensor, for supporting reduction of laser speckle effects in a digital image, wherein the method comprises: [See Ganesan [0007] Identifying and replacing speckle data within captured image data.]
Applying the same motivation as applied in claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang (US 20190020865)
Yeruhami (US 20200249354)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Examiner, Art Unit 2486